EXHIBIT ADVOCATE, MD FINANCIAL GROUP INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS AS OF AND FOR THE YEAR ENDED DECEMBER 31, 2008 Form 8-K: 15 REPORT OF INDEPENDENT AUDITOR Board of Directors Advocate, MD Financial Group, Inc. Austin, Texas We have audited the accompanying consolidated balance sheet of Advocate, MD Financial Group, Inc. (the “Company”) and Subsidiaries as of December 31, 2008, and the related consolidated statements of operations, changes in stockholders’ equity and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Advocate, MD Financial Group, Inc. and Subsidiaries as of December 31, 2008, and the results of their operations and their cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. Austin, Texas Calhoun, Thomson and Matza, LLP May 29, 2009 November 13, 2009 (Note 17) Form 8-K: 16 ADVOCATE, MD FINANCIAL GROUP INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (in thousands, except shares authorized, issued and outstanding) As of December 31, 2008 Assets Cash and invested assets Bonds, available for sale, at fair value $ 61,711 Common stock, at fair value 1,040 Cash and cash equivalents 4,461 Total cash and invested assets 67,212 Federal income tax receivable 1,248 Investment income due and accrued 626 Ceded unearned premiums 1,069 Reinsurance recoverable 4,869 Premiums receivable 3,098 Deferred policy acquisition costs 3,541 Special deposits 118 Deferred taxes, net of deferred tax valuation allowance 659 Property and equipment, net 815 Prepaid expenses and other assets 465 Total assets $ 83,720 Liabilities and Stockholders' Equity Liabilities Senior secured notes payable $ 9,000 Losses and loss adjustment expenses 32,542 Unearned premiums 13,638 Advance premiums 910 Other accrued expenses 342 Commissions payable 317 Ceded reinsurance payable 2,041 Premium taxes payable 72 Total liabilities 58,862 Commitments and contingencies (Notes 5,10 and 11) Stockholders' equity Series A convertible preferred stock, $0.005 par value; 6,000,000 shares authorized; 3,884,999 shares issued and outstanding 19 Series B convertible preferred stock $0.005 par value; 6,000,000 shares authorized, 3,634,643 shares issued and outstanding 18 Common stock, $0.005 par value; 100,000,000 shares authorized, 4,180,300 shares issued and outstanding 22 Additional paid-in capital 8,206 Accumulated other comprehensive loss, net of tax (345) Retained earnings 16,938 Total stockholders' equity 24,858 Total liabilities and stockholders' equity $ 83,720 See the accompanying notes to the consolidated financial statements. Form 8-K: 17 ADVOCATE, MD FINANCIAL GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS (in thousands) For the Year Ended December 31, 2008 Underwriting income: Premiums earned $ 22,508 Underwriting expenses: Losses incurred 1,275 Loss expenses incurred 4,651 Other underwriting expenses incurred 7,193 Amortization of deferred policy acquisition costs (764) Profit share from reinsurers (200) Total underwriting expenses 12,155 Net underwriting gain 10,353 Net investment income earned 2,888 Interest expense (419) Realized gain from MMAP assumption reinsurance 2,967 Other expense (23) Net income before federal income tax expense 15,766 Federal income tax expense (benefit): Current 5,362 Deferred (251) Total federal income tax expense 5,111 Net income $ 10,655 See the accompanying notes to the consolidated financial statements. Form 8-K: 18 ADVOCATE, MD FINANCIAL GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE YEAR ENDED DECEMBER 31, 2008 (in thousands) Preferred Stock Common Stock Additional Paid-in-Capital Treasury Stock Retained Earnings Other Comprehensive Income (Loss) Total Balance, December 31, 2007 $ 53 22 13,315 — 6,283 146 19,819 Purchase treasury stock — — — (5,120) — — (5,120) Unrealized loss on bonds and stocks, net of tax — (491) (491) Cancellation of treasury stock (16) — (5,104) 5,120 — — — Warrants repurchased and cancelled — — (5) — — — (5) Net income — 10,655 — 10,655 Balance, December 31, 2008 $ 37 22 8,206 — 16,938 (345) 24,858 See the accompanying notes to the consolidated financial statements. Form 8-K: 19 ADVOCATE, MD FINANCIAL GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS (in thousands) For the Year Ended December 31, 2008 Operating Activities Net income $ 10,655 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 343 Loss on bond sales 12 Stock compensation expense 18 Amortization of bond premium and discount 107 Deferred income taxes (172) Changes in operating assets and liabilities Prepaid expenses and other assets (200) Premiums receivable (833) Deferred policy acquisition costs (764) Federal income tax receivable (1,248) Investment income due and accrued (169) Reinsurance recoverable (2,765) Profit share receivables 41 Deposits and other non-current assets (52) Ceded unearned premiums (74) Other accrued expenses 82 Unearned and advance premiums 2,417 Losses and loss adjustment expenses 13,596 Commissions payable 219 Ceded reinsurance payable 2,041 Federal income tax payable (383) Premium taxes payable 12 Net cash provided by operating activities 22,883 Investing Activities Purchase of long-term investments, net of maturities (39,923) Return of principle on long-term investment pools and sale of long-term investments 17,186 Purchase of property and equipment, net of retirements (62) Net cash used in investing activities (22,799) Financing Activities Proceeds from issuance of senior debt 4,000 Purchase of treasury stock (5,120) Other (23) Net cash used in financing activities (1,143) Net decrease in cash and cash equivalents (1,059) Cash and cash equivalents at beginning of year 5,520 Cash and cash equivalents at end of year $ 4,461 Supplemental disclosures: Interest paid $ 419 Income taxes paid $ 7,290 Purchase net assets of MMAP $ 6,500 See the accompanying notes to the consolidated financial statements. Form 8-K: 20 Advocate, MD Financial Group Inc. and Subsidiaries Notes to the Consolidated Financial Statements (dollars in thousands) 1. ORGANIZATION AND BASIS OF PRESENTATION Advocate, MD Financial Group Inc. (“Advocate, MD” or “Company”) is a State of Nevada stock company formed to provide property/casualty insurance and other insurance services. Its wholly-owned subsidiary Advocate, MD Insurance of the Southwest, Inc. (the “Insurance Company”) received its Certificate of Authority from the Texas Department of Insurance and operations began in May 2004.In March 2008, Advocate, MD became a licensed insurer in Mississippi.The Insurance Company primarily underwrites professional liability coverage to physicians solely in the states of Texas and Mississippi.The Company also writes professional liability and general liability in Mississippi for hospitals.Its wholly-owned subsidiary Advocate Agency Services, Inc. (“AIS”) is an inactive MGA insurance agency that generates commission income from the Insurance Company’s income protection product. The accompanying consolidated financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”). PRINCIPLES OF CONSOLIDATION The accompanying consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries Advocate, MD Insurance of the Southwest, Inc. and Advocate Agency Services, Inc. All significant intercompany balances and transactions have been eliminated in consolidation. 2. SIGNIFICANT ACCOUNTING POLICIES DEFERRED POLICY ACQUISITION COSTS The costs, to the extent recoverable, of acquiring and renewing business are capitalized and amortized over the effective period of the related insurance policies in-force. PREMIUMS Policies written are generally for a one-year term and are recorded as earned on a daily pro rata basis over the life of the policy. Policies are written on a claims-made basis with tail coverage provided upon termination. Unearned premiums are that portion of premiums written which are applicable to the unexpired terms of the policies in force. ADVANCE PREMIUMS Premiums received for policies not yet issued or effective are included in advance premiums on the liability section of the consolidated balance sheet. STATEMENT OF CASH FLOWS The Company considers all highly liquid investments with original maturities of three months or less to be cash equivalents. Form 8-K: 21 Advocate, MD Financial Group Inc. and Subsidiaries Notes to the Consolidated Financial Statements (dollars in thousands) USE OF ESTIMATES The preparation of consolidated financial statements in accordance with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenue and expense during the reporting period. Actual results could differ from those estimates. LOSS AND LOSS ADJUSTMENT EXPENSE RESERVES The reserves for losses and loss adjustment expenses (LAE) represent management's estimate of the estimated ultimate net cost of all reported and unreported losses incurred through December 31, 2008. The reserves for unpaid losses and LAE were based on the best data available to the Company; however, because of the lack of historical experience, those estimates are subject to a significant degree of inherent variability. Although management believes that the estimate of the liability for loss and LAE expenses at December 31, 2008, is reasonable in the circumstances, it is possible that the Company's actual incurred losses and LAE will not conform to the assumptions inherent in the determination of the reserves; accordingly, the ultimate settlement of losses and the related LAE may vary significantly from the estimates included in the Company's consolidated financial statements. The estimates are continually reviewed and adjusted as necessary as experience develops or new information becomes known; such adjustments are included in current operations. ACCOUNTING FOR IMPAIRMENT OF LONG-LIVED ASSETS The Company reviews the carrying values of its long-lived and identifiable intangibles assets for possible impairment whenever events or changes in circumstances indicate that the carrying amount of the assets may not be recoverable. Any long-lived assets held for disposal are reported at the lower of their carrying amounts or fair value less cost to sell. INCOME TAXES Income taxes are accounted for in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 109 “Accounting for Income Taxes.” SFAS 109 requires the recognition of deferred tax assets and liabilities to reflect the future tax consequences of events that have been recognized in the Company’s consolidated financial statements or tax returns. Measurement of the deferred tax items are based on enacted laws at the time of preparation of the financial statements. To the extent a deferred tax asset is recognized, a valuation allowance is established when it is more likely than not that some or the entire deferred tax asset will not be realized. In 2006, the Financial Accounting Standards Board (“FASB”) issued Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (“FIN 48”).FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with Statement of Financial Accounting Standards (“SFAS”) SFAS No. 109, “Accounting for Income Taxes”. This Interpretation prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. In accordance with FASB Staff Position FIN 48-3, management has elected to defer the application of FIN 48 until fiscal years beginning after December 15, 2008.The Company will continue to follow SFAS 5, “Accounting for Contingencies”, until it adopts FIN 48. Form 8-K: 22 Advocate, MD Financial Group Inc. and Subsidiaries Notes to the Consolidated Financial Statements (dollars in thousands) REINSURANCE The Company accounts for reinsurance in accordance with SFAS No. 113, “Accounting and Reporting for Reinsurance of Short-Duration and Long-Duration Contracts”.SFAS No. 113 establishes conditions required for a contract to be accounted for as reinsurance and prescribes accounting and reporting standards for reinsurance contracts.Additionally, it requires reinsurance recoverables (including amounts related to losses incurred but not reported) and prepaid reinsurance premiums to be reported as assets.Estimated reinsurance recoverables are to be recognized in a manner consistent with the liabilities relating to the underlying reinsured contracts.Reinsurance premiums, profit share distributions and commissions are recorded based on management’s best estimate of the ultimate amounts to be incurred. INVESTMENTS SFAS
